F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JUL 10 2002
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 STEVEN KENT BLOOM,

                Plaintiff-Appellant,                      No. 02-3032
           v.                                     (D.C. No. 01-CV-3450-GTV)
 K. RUHNKE, Kansas Department of                           (D. Kansas)
 Corrections Administrator, KANSAS
 DEPARTMENT OF CORRECTIONS,
 and STATE OF KANSAS,

                Defendants-Appellees.


                              ORDER AND JUDGMENT          *




Before EBEL , LUCERO , and HARTZ , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Pro se Plaintiff Stephen Bloom, an inmate at the Lansing Correctional

Facility in Lansing, Kansas (“Lansing”), appeals the district court’s dismissal of

his 42 U.S.C. § 1983 complaint. We exercise jurisdiction under 28 U.S.C. § 1291

and affirm in part, reverse in part, and remand for further proceedings.

      Plaintiff’s complaint centers around Lansing’s Internal Management Policy

and Procedures 11-101, which restricts inmates from spending more than $30 per

month from their prisoner accounts. By the end of September 2001, Plaintiff had

reached his monthly limit but found himself needing $4.00 to obtain copies of

legal authority from the Kansas University Law Library. On September 24, 2001,

he submitted a Special Purchase Order for the expense, stating that he felt the

$4.00 was a legal expense and therefore exempt from the monthly spending cap.

Prison officials disagreed with Plaintiff’s characterization of the expense and

denied his request. On October 1, 2001, he submitted a second request, which

was denied. He appealed the decision to the Lansing Warden and then the Kansas

Secretary of Corrections. The initial denial was affirmed.

      Plaintiff filed the present civil action in the District of Kansas on

November 20, 2001, alleging deprivations of his right to free access to the courts

and freedom of speech. The district court dismissed the complaint sua sponte for

failure to state a claim upon which relief may be granted. Such sua sponte

dismissal is permitted under 28 U.S.C. § 1915A, although the district court cited


                                          -2-
to 28 U.S.C. § 1915 (which did not apply to Plaintiff because he did not file in

forma pauperis).

      We review § 1915A dismissals de novo. Cf. Perkins v. Kansas Dep’t of

Corrections, 165 F.3d 803, 806 (10th Cir. 1999) (noting that, because the

language of § 1915(e)(2)(B)(ii) parallels that found in Fed. R. Civ. P. 12(b)(6),

dismissals under that section are also reviewed de novo). “[W]e must liberally

construe the allegations of a pro se complaint.” Hunt v. Uphoff, 199 F.3d 1220,

1223 (10th Cir. 1999).

      We agree with the district court that Plaintiff’s claim of denial of access to

the courts fails to state a claim upon which relief can be granted. In Penrod v.

Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996), we held that a prisoner raising a

denial-of-access claim must show “that the denial of legal resources hindered the

prisoner’s efforts to pursue a nonfrivolous claim.” Nowhere in Plaintiff’s

complaint does he mention the purpose for which he requires the copies of legal

cases, nor does he allege that Lansing’s spending cap hindered his efforts to

pursue a nonfrivolous legal claim. His claim therefore fails to satisfy Penrod.

      We must reverse, however, on Plaintiff’s free speech claim. “It is well

settled that the First Amendment protects the flow of information to prisoners;

any limitation must reasonably relate to a legitimate penological interest.”

Crofton v. Roe, 170 F.3d 957, 959 (9th Cir. 1999); see Mann v. Smith, 796 F.2d


                                         -3-
79, 82-83 (5th Cir. 1986). Defendants may well have a reasonable justification

for limiting how much a prisoner can spend each month on reading materials.

They may be able to demonstrate that justification at trial or through a motion for

summary judgment. But the record is now limited to Plaintiff’s complaint, which

we must accept as true. Therefore, we must reverse the district court’s dismissal

of this claim and remand for further proceedings.

      We AFFIRM the judgment of the district court with respect to Plaintiff’s

claim of denial of free access to the courts. We REVERSE the district court’s

dismissal of Plaintiff’s claim for violation of his right of free speech and

REMAND for further proceedings. We also DENY both Appellant’s Motion to

Strike Appellees’ Notice of Service of Amendment to Appellees’ Brief and

Appellee’s request to dismiss the appeal.

                                                Entered for the Court


                                                Harris L Hartz
                                                Circuit Judge




                                          -4-